Citation Nr: 0001132	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for a back disorder 
(other than myositis of the neck muscles and paravertebral 
muscle spasms).

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
March 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issue of entitlement to service connection for a right 
leg disorder on the merits is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has offered no competent medical evidence 
that he is currently suffering from a left ankle disorder.

2.  The veteran has offered no competent medical evidence 
that he is currently suffering from a back disorder (other 
than myositis of the neck muscles and paravertebral muscle 
spasms).

3.  The veteran's claim for service connection for a right 
leg disorder is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
back disorder (other than myositis of the neck muscles and 
paravertebral muscle spasms) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for a 
right leg disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge and the parachute badge.  

Service medical records reveal that the veteran had a history 
of neck pain (May 1989, August 1990, January 1993), as well 
as chronic bilateral lower extremity pain.  The lower 
extremity symptomatology referred primarily to the lower legs 
and calves bilaterally.  In June 1989, the veteran sought 
treatment for left foot pain.  He hit his toe on a  bunk.  
The assessment was contusion of the fourth metatarsal.  X-
rays of the left foot were normal.  In October 1989, the 
veteran complained of left foot pain.  The assessment was 
fasciitis/tendonitis.  Later in October 1989, the veteran 
injured his left heel on a road march.  The assessment was 
rule out stress fracture, tendonitis, and friction blister.    

The veteran denied any recurrent back pain on examination in 
May 1992.  Examination of the spine was normal.  

The veteran was found unfit for duty, and separated from 
service by a medical review board in May 1992, primarily for 
exertional compartment syndrome, bilateral legs, left greater 
than right. 

After service, the veteran was afforded a VA general medical 
examination in July 1993.  He stated that he suffered a 
trauma to the neck and lumbar region and had frequent 
episodes of pain.  His complaints included left ankle and 
cervical pain.  There were no complaints or findings 
pertaining to the right leg. 

On VA bones examination in July 1993, the veteran complained 
primarily of left leg pain.  He also reported a history of 
blunt trauma to the low back and neck during service when a 
pier fell on him.  His complaints included low back (left 
paravertebral muscles) and neck pain.  The examiner found no 
evidence of a left ankle disorder.  The veteran ambulated 
with a normal gait and without assistance.  He could heel and 
toe walk and had a full range of motion (ROM) of the ankles.  
There was no evidence of swelling or instability.  
Examination of the back was significant for left thoracic 
pain of the paravertebral muscles.  There were no complaints 
or abnormal findings pertaining to the right leg.  Pertinent 
diagnoses included thoracic paravertebral muscle spasms and 
myositis of the neck muscles.  X-rays of the thoracic spine 
were normal. 

In March 1994, the RO, inter alia, granted entitlement to 
service connection for myositis of the neck muscles and 
paravertebral muscle spasms.

Also associated with the claims folder are VA outpatient 
treatment records dated from 1993 to 1995.  The records are 
negative for any complaints or findings of a left ankle 
disorder.  The veteran was diagnosed as having cervical 
myositis in September 1994.  In February 1995, he complained 
of mid-back pain over the left side for three years.  He 
reported that he carried heavy objects while on active duty.  
The pain radiated to the cervical region.  The examiner noted 
and diagnosed thoracic left paravertebral muscle spasm with 
trigger point.  There was full active range of motion of the 
low back.

The veteran has offered several lay statement on appeal, 
including at a hearing at the RO in November 1997.  He 
testified that he sprained his left ankle playing soccer in 
service, and that it was still bothering him and had been 
bothering him all along.  He also testified that he injured 
his back in parachute school in about 1990, but did not 
report the injury.  He reportedly twisted his back during a 
landing.  He began having severe muscle spasms in the back 
while serving in the Persian Gulf.  One month after service, 
he saw a private doctor for back pain but did not recall his 
name or the date of treatment.  The hearing officer requested 
that he submit the information, and the veteran said that he 
would get it from his mother.   He was also reportedly 
treated by VA for back and ankle problems.  Concerning his 
right leg, he reported that he had compartment syndrome that 
had its onset during service, i.e., as the result of a 
parachute jump.


II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).


B.  Left ankle and back disorders (other than myositis of the 
neck muscles and paravertebral muscle spasms)

Here, the veteran's claims for service connection for left 
ankle and back disorders (other than myositis of the neck 
muscles and paravertebral muscle spasms) are not well 
grounded because the medical evidence does not show that he 
has current left ankle and back disorders (other than 
myositis of the neck muscles and paravertebral muscle spasms, 
for which he is already service connected).  No such 
disorders were shown on VA examinations in July 1993.

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claims to be well grounded as he has 
presented no competent medical evidence of current 
disabilities.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable to opine on his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish 
well-grounded claims, and nothing in the medical records 
supports his assertion of current left ankle or back 
disorders (other than myositis of the neck muscles and 
paravertebral muscle spasms).  Accordingly, his claims for 
service connection for these disabilities are not well 
grounded.

Even assuming that the veteran presented competent evidence 
of left ankle and back disorders (other than myositis of the 
neck muscles and paravertebral muscle spasms), he has not 
satisfied the third element of a well-grounded claim for 
service connection.  There are no medical opinions contained 
in any of the veteran's post-service medical records relating 
any current left ankle or back disorders (other than myositis 
of the neck muscles and paravertebral muscle spasms) to any 
inservice disease or injury or to any post-service 
symptomatology.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims.  The hearing officer requested that the 
veteran provide information concerning his post-service 
private treatment for any back disorder; however, the veteran 
did not respond.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to these 
claims under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Right leg disorder

The Board finds the veteran's claim for entitlement to 
service connection for a right leg disability to be well 
grounded.  This claim is plausible.  The veteran's service 
medical records clearly document a diagnosis of exertional 
compartment syndrome of the right leg on medical review board 
in May 1992.  The veteran continues to complain of symptoms 
associated with this condition.  Cf. Hampton v. Gober, 10 
Vet. App. 481 (1997) (where veteran filed disability claim 
one month after service, diagnosis of a disorder during the 
separation examination provides evidence of both a current 
condition and a relationship to service).  There is certainly 
enough evidence to render this claim plausible, and it is 
therefore well grounded.



ORDER

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for a left ankle disorder 
is denied.

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for a back disorder (other 
than myositis of the neck muscles and paravertebral muscle 
spasms) is denied.

The claim for service connection for a right leg disorder is 
well grounded.  To this extent the appeal is granted.  


REMAND

Right leg disorder

The veteran's claim for service connection for a right leg 
disorder is well grounded and the Board has a duty to provide 
a contemporaneous and thorough medical examination, including 
a medical opinion concerning the date of onset and etiology 
of any current right leg disorder.

Accordingly, this case is REMANDED for the following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
right leg disorder since his separation 
from service.  Obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination, limited to the 
right leg.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and is asked to indicate that he or she 
has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should provide an accurate 
diagnosis of all current right leg 
disorder(s), including any compartment 
syndrome.  The examiner should provide an 
opinion as to the date of onset and 
etiology of any right leg disorder.  
Specifically, the examiner should state 
whether it is as least as likely as not 
that any current right leg disorder is 
related to any inservice findings or 
symptomatology.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 



